DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 29, 2021 has been entered.

Status of the Claims
Claims 1, 7, and 14 are amended. Claims 10 and 17 are canceled. Claims 1, 2, 5-8, 11-15 and 18-30 are pending. Claims 23-30 remain withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Applicant’s arguments with respect to claims 1, 7 and 14 have been considered and are addressed as they apply to the current rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
Claims 1, 2, 5-8, 11-15, and 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stahl et al (WO 2011/008087) and Jouni et al (US 2009/0118229) in view of Albrecht et al (US 2005/0208179). 
The claims have been amended to require that the product be free of lipid-bound sialic acid. The rejection is revised to address this new limitation. 
Stahl teaches the preparation of composition comprising a fucosyllactose, particularly 2’-fucosyllactose. The composition has utility for the treatment or prevention of viral infections. The product may be isolated from natural sources or produced using microbial fermentation. See page 3 and page 5, lines 10-22. The preferred concentration is 0.2 mg/mL to 1 mg/mL. See page 5, line 24-25. The composition may be in the form of an infant formula, further comprising typical components known to be in such formulations, such as DHA and ARA. The preferred calorie distribution comprises 35-50% of calories from fat, 7.5-12.5% of calories from protein, and 40-55% of calories from carbohydrate. See page 9. The reference further suggests inclusion of other components typically added to infant formulas, such as whey protein, lactose, fructo-oligosaccharides, and monomeric monophosphate nucleotides. See page 8, lines 5-16; 10, line 13-22; and paragraph bridging pp 10-11.  
The reference is silent regarding a carotenoid component or a particular type of vegetable oil and the stability of the composition. The reference is further silent regarding the DHA/ARA ratio and concentration in a liquid formula. The reference is further silent regarding the particular concentration of monomeric monophosphate nucleotides. 
Jouni teaches the addition of a combination of lycopene, beta-carotene, and beta-cryptoxanthin in the preparation of as infant formula and may be used with known, standard 
Albrecht discloses a powder infant formula comprising (1) ARA and DHA (ratio of about 2.7:1); (2) a carotenoid mixture; (3) a monomeric monophosphate nucleotides; (4) soy oil, coconut oil and high oleic safflower oil; (5) lactose; (6) whey; and (7) non-fat dry milk (protein and carbohydrates). See Examples 2 and 3. The reference teaches that the products are shelf stable for up to about 36 months. See paragraph [0065]. 
Albrecht further exemplifies a liquid product having the same components described above, having a weight of 454 kg. See Example 1. This product is estimated to be about 454 L because it is essentially a reconstitution of non-fat dry milk and with added fat that is nearly 90% water, and milk has about the same density of water. This product has about 148 mg/L of ARA and 56 mg/L of DHA (about 2.6:1). The composition further comprises about 93 mg/L of mixture of monophosphate nucleotide compounds. These amounts fall within the recited ranges.      
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Stahl product by the addition of the Jouni carotenoid mixture with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980)(citations omitted). As above, the structure of --2’-FL, is known and remains constant regardless of the manner of production or source, so the method of preparation is given no patentable weight. 
With respect to the recited concentration ranges, Albrecht teaches a standard infant formula, and it is noted that the reference teaches a lipid component of about 15-35 g/100 g powder and a lower end g/L as fed concentration of about 20-54 g/L. See Table 1. The Example 1 exemplifies a product comprising about 28 g of lipid (sunflower + coconut + soy oils) per 100 g powder. A dilution to provide an appropriate final concentration of lipid, e.g., 28 g/L, would result in a final concentration of the AHA, DHA, and nucleotide monophosphates components in the recited range. In the absence of unexpected results it would be within the scope of the artisan to optimize the concentration of the components for the preparation of an infant formula. 
It would be within the scope of the artisan to package the sterile composition in such a way to provide a shelf stable product as such packaging of infant formula is well-known in the art.     
Applicant’s arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
Applicant again argues that the examples show unexpected results. These purported results are anti-viral properties and the reduction of inflammatory markers associated with viral infection. This is not found to be persuasive because Stahl discloses that 2’FL has anti-viral activity against a number of viruses, including RSV, as discussed above. 

Double Patenting
Applicant again argues that the Office has failed to properly establish that the claims of the patents and copending applications teach or otherwise suggest all the features of the claims, or in the alternative, requests that the rejections be held in abeyance until such time that allowable subject matter has been identified. The rejections are maintained for reasons of record.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-8, 10-15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a synthetic pediatric formula comprising and HMO, such as 2’FL, a carotenoid and a combination of PUFAs that may be administered to reduce inflammation. They do not include a nucleotide component.   
Albrecht teaches as set forth above. 
It would be obvious to one having ordinary skill to modify the product that is administered to add any typical component known to be used in infant formulas with a reasonable expectation of success. It would be within the scope of the artisan to optimize the ratio of the components through routine experimentation and arrive at the instant product.  
Claims 1, 2, 5-8, 10-15, and 17-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 10,369,164 in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 10 is drawn to a nutritional composition in the form of a powder comprising an HMO, such as 2’FL, PUFAs and a carotenoid. Reference claim 12 recites DHA and ARA in ratio of 1:2 to about 1:3. The product does not include a nucleotide component and is silent regarding energy value of the composition with respect to fat, carbohydrate and protein. 
Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with any typical component, such as nucleotides and routine nutritional energy components, as suggested by Albrecht, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.  

Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of copending Application No. 15/893,286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 1 is drawn to a powder or liquid formula comprising the same components as recited in the instant claims but differ only in the slight difference in the ratio between DHA and ARA. Claims 1-6 would be obvious over the reference claims because it would be obvious to optimize this ratio and amounts of the particular components for a pediatric 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 15/892,234 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims to a formula comprising the same components as recited in the instant claims and make obvious the balance of the instant claims. They differ only in a slight difference in the limitation regarding their shelf stability. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/892,169 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claims appear to be essentially duplicative of the claims of ‘286, as discussed above. The instant claims would be rendered obvious as discussed above regarding the claims of ‘286. 


Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/866,322 (reference application) in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 4 is drawn to a nutritional composition in the form of a powder comprising an HMO, such as 2’FL and PUFAs, wherein the omega-6 FA and omega-3 FA are present in ratio of about 2:1 to about 3:1. The product is silent regarding energy value of the composition with respect to fat, carbohydrate and protein, as well as carotenoids and nucleotides. 
Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with carotenoids and nucleotides, as well as routine nutritional energy components as suggested by Albrecht, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/844,294 (reference application) in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.

Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with routine nutritional energy components as suggested by Albrecht, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-13 of copending Application No. 15/836,552 (reference application) in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to another nutritional composition in the form of a powder comprising an HMO, such as 2’FL, PUFAs, carotenoid, and a nucleotide component, as other similar products set forth above. The product is silent regarding energy value of the composition with respect to fat, carbohydrate and protein. 
Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with routine nutritional energy components as suggested by Albrecht, with a reasonable expectation of success. It would 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-14 of copending Application No. 15/818,374 (reference application) in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to another nutritional composition in the form of a powder comprising an HMO, such as 2’FL, PUFAs, carotenoid, and a nucleotide component, as other similar products set forth above. The product is silent regarding energy value of the composition with respect to fat, carbohydrate and protein. 
Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with routine nutritional energy components as suggested by Albrecht, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 
The reference claims are drawn to another nutritional composition in the form of a powder comprising an HMO, such as 2’FL, PUFAs, carotenoid, and a nucleotide component, as other similar products set forth above. The product is silent regarding energy value of the composition with respect to fat, carbohydrate and protein. 
Albrecht teaches as set forth above.
It would have been obvious to modify the reference product with routine nutritional energy components as suggested by Albrecht, with a reasonable expectation of success. It would be within the scope of the artisan to optimize the amounts of the components through routine experimentation to arrive at the instant product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-8, 10-15, and 17-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/531,849 (reference application) in view of Albrecht et al (US 2005/0208179). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 1 is drawn to a nutritional composition in the form of a powder comprising an HMO, such as 2’FL, ARA, DHA, a nucleotide and a carotenoid. The product is silent regarding the ratio of the ARA and DHA. 
Albrecht teaches as set forth above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 7:30 am to 4:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623